DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention is directed to discovering and classification of software application suites. The discovering and classification of software application is old and well known in the art. For example, Tali U.S. Patent Publication No. 20070233782 discloses discovering and classification of software application. 
The prior art neither singly or in combination discloses: associate the first suite software model with a first height value and associate the second suite software model with a second height value, wherein the first height value is greater than the second height value; determine that (i) the first suite software model is associated with a first set of downgrade rights to one or more earlier versions of the first suite software model, and (ii) the second suite software model is associated with a second set of downgrade rights to one or more earlier versions of the second suite software model; sort a list of the first suite software model, the one or more earlier versions of the first suite software model, the second suite software model, and the one or more earlier versions of the second suite software model in increasing order of version and height value; remotely access a computing device disposed within a managed network, 2Application No. 16/591,245 Amendment, Interview Summary, and Response to Office Action Mailed March 10, 2022 search the remotely accessed computing device for installed software applications to determine that the computing device has installed thereon a copy of a particular suite of the software applications; traverse the list in order to find a matching suite software model for the particular suite of the software applications; and assign, from the plurality of entitlements, an entitlement for the matching suite software model to the copy of the particular suite of the software applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685